DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-7, 10-11, 18, 20-22 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Duggi et al. (U.S. PGPub 2008/0170518) teaches receiving a packet addressed to a destination node in the mesh network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), the packet comprising information related to address of source node, last hop address, address of destination node, and a hop counter (source address, destination address, source route machine address, hop count; See [0031]-[0032] and [0035]), determining whether the destination address is comprised in a routing table of the node in the mesh communication network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), when destination address is comprised in a routing table, forwarding the received packet according to the routing table, or when destination routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]), and updating the routing table according to the received packet (Each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table; See [0032]).
Claims 1, 3-7 and 10-11 appear to be novel and inventive because prior art fails to show or teach wherein if the node previously has forwarded a packet to the sender of the warning packet and if another entry for the destination address exists in the routing table, the method comprising forwarding the received packet according to the routing table, or broadcasting the received packet with the hop limit of the packet is set to 1 indicating the packet being a warning packet, if there are no more entries in the routing table for the destination node, in combination with the other limitations of the independent claim.  
Claims 18 and 20-22 appear to be novel and inventive for reasons similar to claim 1 above.
Claims 36-39 appear to be novel and inventive for reasons similar to claim 1 above.


Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/30/2021